Citation Nr: 1629550	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastric ulcers. 

2. Entitlement to service connection for gastric ulcers.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to July 1958. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for gastric ulcers is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for gastric ulcers in September 1959.

2. The RO denied this claim in a December 1959 rating decision and continued its denial in a September 1960 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. The Veteran has since filed new and material evidence to reopen his claim for service connection for gastric ulcers. 


CONCLUSIONS OF LAW

1. The September 1960 rating decision, which denied service connection for gastric ulcers, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The evidence received since the September 1960 rating decision is new and material, and the claim for service connection for gastric ulcers is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  
The Veteran filed for service connection for gastric ulcers in September 1959.  The RO denied service connection in December 1959 and continued its denial in a September 1960 rating decision because the evidence did not show that the Veteran had a gastric ulcer condition.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the September 1960 rating decision, the evidence before the RO consisted of the Veteran's service records, a VA examination, and two private medical records.  Since that time, Reserve service records from 1962 document that the Veteran had frequent indigestion since 1959 and was being treated for it at the Johns Clinic in Taylor, Texas.  In his March 2014 Notice of Disagreement, the Veteran reported that he was treated at the base hospital in Tachikawa, Japan in 1956 as well as the VA hospital in Temple, Texas in 1960.  The Veteran later clarified that he may have been treated in 1961 or 1962.  In November 2015, the Veteran reported that he was taken to the emergency room with bleeding, vomiting, and a ruptured ulcer.  

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests that the Veteran has a current stomach condition that is related to service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for gastric ulcers.  The appeal is granted to this extent only.   Additional development is needed prior to the adjudication of the claim, as discussed in the Remand section.


ORDER

New and material evidence having been received, the claim for service connection for gastric ulcers is reopened. 


REMAND

The Veteran reported in a June 2010 statement that he was treated for gastric ulcers at the base hospital in Tachikawa, Japan in 1956.  His service records do indicate hospitalization in May 1956 for, among other things, abdominal pain.  The record does not show that the actual hospitalization records were ever requested.   

Although the Veteran initially claimed he was treated at the VA hospital in Temple, Texas in 1960 or 1961, the Veteran clarified in March 2013 that he was treated from July/August 1961 to August 1962.  Based on the Veteran's initial claim, the RO only requested records from July 1960 to December 1961.  The Veteran also reported that he received private treatment in Taylor, Texas, but those records are unobtainable.  The Veteran's contention as to treatment post-service is supported by the Veteran's service records, which document that the Veteran underwent treatment from 1959 to at least 1962 at the Johns Clinic in Taylor, Texas.  

Additionally, the Veteran's November 2015 statement indicates that there are current medical records that should be associated with the record prior to a determination on the merits.  Importantly, part of the rationale for denying the claim was that there is no evidence showing the Veteran currently has ulcer disease. 

Moreover, in light of the Veteran's contentions that he has experienced ongoing symptomatology, as well as the medical evidence in the record, the Board finds that a VA opinion should be obtained on remand to assist in determining whether the Veteran's gastric ulcers, if any, are related to service. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's clinical records from the base hospital in Tachikawa, Japan from May 1956.  If the records are unavailable, provide appropriate notice to the Veteran and associate a formal finding of unavailability with the claims file. 

2. Request the Veteran's treatment records from the VA hospital in Temple, Texas from July 1961 to December 1962.  A search must be made of paper and/or archived records.  If the records are unavailable, provide appropriate notice to the Veteran and associate a formal finding of unavailability with the claims file. 

3. Provide the Veteran with a Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to request his records from the hospital at which he obtained emergency treatment as noted in his November 2015 statement.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

4. Only after obtaining the above records, to the extent available, then forward the Veteran's claims file to an appropriate VA examiner who can render an opinion as to the nature and etiology of the Veteran's stomach condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  An in-person examination is not necessary unless the examiner determines otherwise.  

The examiner should render an opinion as to whether it is more likely than not (a 50 percent probability or better) that the Veteran's gastric ulcers, if any, started in or are otherwise related to service.  A rationale should be provided for this opinion, which accounts for the in-service symptoms. 

5. Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable, the Veteran and his representative should be provided with a SSOC.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


